DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a method of manufacturing a bicycle component, classified in at least B29C70/46,345.
II. Claim 15, drawn to a bicycle component, classified in at least B60B21/062, B60B5/02, B60B2360/36.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can be made by another and materially different process. For instance, the product as claimed can be made by a 3D printing process or by a molding method with a post-processing step providing the desired roughness/finish after the molding step ([0002] of applicant’s published application).  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different/separate classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (i.e. searching different classes/subclasses or electronic resources, or employing different search queries; See MPEP 808.02);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Lawrence J. Crain on 03/17/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14. Affirmation of this election must be made by applicant in replying to this Office action. Claim 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct 
Notes
Examiner wishes to point out to applicant that claim(s) 1-14 is/are directed towards a method and that to be entitled to patentable weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. For methods, the claim limitations will define steps or acts to be performed (See MPEP § 2103C). As currently written, the body of claim 1 fails to positively recite steps. As such, examiner recommends applicant to recites steps. 
Examiner wishes to point out to applicant that claim(s) 15 is/are directed towards a product. For products, the claim limitations will define discrete physical structures or materials (See MPEP § 2103 C). Even though claim 15 is a product-by-process, which are limited by and defined by the process, determination of patentability is based on the product itself (i.e. differences in product characteristics), and not on its method of production (See MPEP § 2113).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 2-14 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 3 recites the limitation “wherein an in particular outwardly finishing coating is applied directly on the outer section” which is indefinite. The phrase “in particular” renders the claim(s) indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The claim(s) has/have been examined below as if the limitations following the phrase are not part of the claimed invention (i.e. it’s not required).
Claim 4 recites the limitation “an average roughness of at least 1 micrometer, and/or wherein the shaping area is roughened to an average roughness of maximally 4 micrometers, preferably maximally 3 micrometers” which is indefinite. It is unclear as to what average roughness range is claimed. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Additionally, the phrase “preferably” renders the claim(s) indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The claim(s) has/have been examined below as if the limitations following the phrase are not part of the claimed invention (i.e. it’s not required).
Claim 6 recites the limitation “in particular by way of raster scanning and/or at various intensities and/or velocities and/or frequencies” which is indefinite. The phrase “in particular” renders the claim(s) indefinite because it is unclear whether the limitations following the phrase are part of the claimed 
Claim 6 recites the limitation “the shaping area is thus provided with overlay structures, and wherein the overlay structures show a surface roughness that is … intentionally different from, the rest of the shaping area” which is indefinite. What and where is the rest of the shaping area? It is unclear how the shaping area is provided with overlay structures that show a surface roughness that is intentionally different from the rest of the shaping area when the overlay structures are on the shaping area, and therefore, they are expected to have the same surface roughness.
Claim(s) 8 is/are rejected as being dependent from claim 6 and therefor including all the limitation thereof.
 Claim 8 recites the limitation “wherein the vent flues are provided by the overlay structures and/or are generated like the overlay structures” which is indefinite. The term “generated like” makes the scope of the limitation unclear as it can have multiple plausible interpretations. Is “generated like” referring to the process of making them or the shape/roughness/geometry they have or another feature of the overlay structures? It is also unclear to what extent their generation is alike. The term has been examined below as if it encompasses any similarity between them.
Claim 9 recites the limitation “the outer section extends over at least 50% and preferably at least 75% of an outside surface of the component body, preferably of at least one rim flank of the rim body” which is indefinite. It is unclear as to what percentage range is claimed. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Additionally, the phrase “preferably” renders the claim(s) indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The claim(s) has/have been examined below as if the limitations following the phrase are not part of the claimed invention (i.e. it’s not required). Furthermore, there is not sufficient antecedent basis for “the rim body” in the claims. 

Claim 11 recites the limitation “the average roughness of the surface roughness of the shaping area” which is indefinite. There is insufficient antecedent basis for “the average roughness” in the claims. 
Claim 12 recites the limitation “continuous and/or constant surface roughness” which is indefinite. The scope/meaning  of a “continuous surface roughness” is unclear to the examiner. 
Claim 14 recites the limitation “at least one surface treatment of the outer section is provided for reducing surface unevenness, and wherein the surface treatment is replaced by controlled providing of the shaping area with the surface roughness” which is indefinite. How can the surface treatment be provided after molding and be replaced during molding? Is the surface treatment required by the claim? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 5, 9-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US 20150096672 – of record).
Regarding claim 1, Tsai discloses a method of manufacturing a bicycle component (rim 30 for a bicycle) having at least one component body (abstract, P0004 and 0011), formed at least partially of at least one fibrous composite material in at least one shaping mold (P0024-0027 and Figs. 3-4), comprising:
at least one shaping area of the shaping mold, which shapes at least one outer section (outer section/edge 32) of the component body, is provided with at least one intended surface roughness, and that the surface roughness of the shaping area also provides an intentional surface roughness for the outer section during the generation of the outer section (P0028-0029 and claim 2; additionally, the surface roughness of the molded surface is expected to be substantially equivalent to the surface roughness of the molding surface of the mold in the art), in particular to inhibit surface imperfections of the shaped outer section (not required: see 112 rejection above; additionally, Tsai fails to disclose surface post-processing steps in this embodiment; thus, the shaped outer section is not disclosed as having surface imperfections; furthermore, surface roughness in the mold is capable of inhibiting surface imperfections: see prior art applied below).
Regarding claim 2, Tsai further discloses wherein the bicycle component manufactured is a rim for a wheel, and wherein the rim comprises at least one rim body having at least two rim flanks, providing the component body (P0011 and Figs. 4-5A; rims flanks visible in Fig. 5A; additionally, official notice is taken that rim flanks are characteristic/known features of bicycle rims).
Regarding claim 5, Tsai further discloses wherein the surface roughness of the shaping area is generated by means of shot peening (P0030: industrial blasting treatment). 
Regarding claim 9, Tsai further discloses wherein the shaping area is disposed in the shaping mold such that the outer section extends over at least 50% an outside surface of the component body (P0029 and Figs. 4-5A).
Regarding claim 10, wherein the shaping area is disposed in the shaping mold such that the outer section extends at least over the rim flanks (P0029 and Figs. 4-5A; the shaping area of the taught mold 
Regarding claim 12, Tsai further implicitly discloses wherein the shaping area is provided with a constant surface roughness or wherein the shaping area is provided with at least two different surface roughness values (P0029 and Figs. 4-5A; the surface roughness of the shaping area for section 32 is expected to be constant or the same value; the surface roughness value of the shaping area for the patterned section 32 is inherently different than the surface roughness value of the shaping area for the other smooth/non-patterned sections).
Claim(s) 1, 7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 20110017385 – of record). 
Regarding claim 1, Liu discloses a method of manufacturing a bicycle component having at least one component body (abstract, P0005 and  Fig. 3), formed at least partially of at least one fibrous composite material in at least one shaping mold (abstract and Figs. 3-4), comprising:
at least one shaping area (300) of the shaping mold (3), which shapes at least one outer section (outer surface) of the component body, is provided with at least one intended surface roughness (fingerprint-like surface roughness), and that the surface roughness of the shaping area also provides an intentional surface roughness (surface roughness with good outer appearance) for the outer section during the generation of the outer section (P0033-0034 and claim 1; additionally, the surface roughness of the molded surface is expected to be substantially equivalent to the surface roughness of the molding surface of the mold in the art), in particular to inhibit surface imperfections of the shaped outer section (not required: see 112 rejection above; P0009 and 0033); 
wherein the shaping mold is provided with vent flues (flues/channels provided by pattern 33), and wherein the shaping area provided with the surface roughness only extends over the vent flues for the benefit(s) of reducing gas bubbles at the mold-composite interface and/or reducing defects in the molded composite (P0009, 0033, 0036, and Figs. 3-5),
. 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiers (US 20100090518). 
Regarding claim 1, Schiers discloses a method of manufacturing a bicycle component (rim 100) having at least one component body (abstract), formed at least partially of at least one fibrous composite material in at least one shaping mold (P0069 and Fig. 9), comprising:
at least one shaping area (240) of the shaping mold (200: Fig. 4), which shapes at least one outer section (outer surface 130/135/140: Figs. 1-3) of the component body, is provided with at least one intended surface roughness (smooth), and that the surface roughness of the shaping area also provides an intentional surface roughness (smooth exterior surfaces) for the outer section during the generation of the outer section (P0070-0071 and Figs. 1-4; additionally, the surface roughness of the molded surface is expected to be substantially equivalent to the surface roughness of the molding surface of the mold in the art), in particular to inhibit surface imperfections of the shaped outer section (not required: see 112 rejection above; P0014-0015). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 1 above, and further in view of Lew (US 20120006470).
Regarding claim 3, Tsai fails to disclose wherein the outer section is coated after shaping. 
In the same field of endeavor, methods of making bicycle components, Lew discloses a method comprising coating an outer section of a rim (10) after shaping it without subjecting it to an abrasive treatment, wherein the coating is a finishing coating for the benefits of improving its strength, appearance and/or durability (P0034, Fig. 2, and Figs. 4-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Tsai in view of Lew by coating the outer section after shaping it for the benefit(s) of improving its strength, appearance and/or durability as suggested by Lew. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 1 above, and further in view of Wilke (US 20190316390) and/or Granieri (US 20150306907).
Regarding claim 4, Tsai is silent about the roughness of the shaping area.

In the same field of endeavor, methods of making bicycle components, Granieri discloses that  outer sections of a bicycle rim with an average surface roughness of about 1.5 micrometers (P0075,  Figs. 3-4, and claim 5). Thus, outer sections having the claimed average surface roughness are known/desirable in the art.
Since Tsai discloses the desire to reduce manufacturing cost (P0042) and does not disclose/suggest any post-processing step in his method of Fig. 3, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Tsai in view of Wilke and/or Granieri by roughening the shaping are to an average roughness of at least 1 micrometer or within the claimed ranges for the benefit(s) of achieving a high gloss surface in the outer section directly out of the mold, achieving a high-quality appearance without needing a further surface treatment, and/or molding the outer section directly out of the mold with desirable/suitable average surface roughness. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 5 above, and further in view of Cheng (US 10118315 – of record) and/or Suh (US 20150001748).
Regarding claim 6, Tsai further discloses/suggests to provide overlay structures to the shaping area (structures having inverse shape to the molded annular patterns), wherein the overlay structures show a surface roughness that is the same as the shaping area and/or different from other shaping areas that the shaping area (P0028-0029 and Figs. 4-5A). However, Tsai fails to disclose laser texturing to form the overlay structures in the shaping area. 

In the same field of endeavor, methods of molding components with high-quality, Suh discloses laser texturing for providing overlay structures/pattern to a molding surface for the benefit(s) of improving the design and appearance of the molded product (Abstract and P0012-0013). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Tsai in view of Cheng and/or Suh by using laser texturing to provide the overlay structures on the shaping area and by adjusting the surface roughness of the overlay structures to be either the same or different than the surface roughness of the shaping area and/or other additional areas in the mold for the benefit(s) of improving the precision/quality of the overlay structures as laser texturing is more precise than mechanical machining, improving the design of the overlay structures, and/or enhancing the appearance of the molded component. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 1 above, and further in view of  Cheng (US 10118315 – of record), Liu (US 20110017385 – of record) and/or Henrotte (US 20080088057).
Regarding claim 7, Tsai fails to disclose wherein the shaping mold is provided with vent flues.
In the same field of endeavor, methods of molding composite components with high-quality (abstract), Cheng discloses to provide a microstructure (106) to the molding surface of a tool (100) so as to provide vent flues for the benefit(s) of reducing gas bubbles at the mold-composite interface and molding smooth surface finish composites (abstract, C2, L11-34, claim 1, Fig. 1A).
In the same field of endeavor, methods of making bicycle composite components (abstract and P0005), Liu discloses to provide a pattern (33) to at least portion of the shaping surface/area (302) of a mold (32) so as to provide vent flues for the benefit(s) of reducing gas bubbles at the mold-composite interface and/or reducing defects in the molded composite (P0009, 0033, 0036, and Figs. 3-5). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Tsai in view of Cheng, Liu and/or Henrotte by providing vent flues to the shaping mold and by arranging the vent flues such that they only extend over a subrange of the shaping area for the benefit(s) of  reducing gas bubbles at the mold-composite interface, enhancing smooth surface finish of the component, reducing gas bubbles at the mold-composite interface, reducing defects in the molded composite, and allowing venting of gases from the interior of the mold to the exterior of the mold.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Cheng and Suh as applied to claim 6 above, alone or further in view of Liu (US 20110017385 – of record) and/or Henrotte (US 20080088057).
Regarding claim 8, Tsai, as modified above, fails to disclose wherein the shaping mold is provided with vent flues.
However, Cheng further discloses to provide a microstructure/pattern (106) to the entire molding surface of a tool (100) so as to provide vent flues for the benefit(s) of reducing gas bubbles at the mold-composite interface and molding smooth surface finish composites (abstract, C2, L11-34, claim 1, Fig. 1A).
In the same field of endeavor, methods of making bicycle composite components (abstract and P0005), Liu discloses to provide a pattern (33) to at least portion of the shaping surface/area (302) of a mold (32) so as to provide vent flues for the benefit(s) of reducing gas bubbles at the mold-composite interface and/or reducing defects in the molded composite (P0009, 0033, 0036, and Figs. 3-5). 
In the same field of endeavor, molds with vent flues, Henrotte discloses to provide vent channels/holes/passageways to a portion of the shaping surface/area (302) of a mold to allow venting of gases from the interior of the mold to the exterior of the mold (P0006-0007, 0036, Fig. 3, and Fig. 5A). 
.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 2 above, and further in view of Davoine (EP 2765009A1 – of record with English translation – attached).
Note: Davoine discloses a method substantially as claimed by applicant in claim 1 (Abstract, P0063-0065, and as applied in the international search report - of record). Davoine also discloses use and benefits of laser engraving as a suitable surface processing technique (P0068-0069). 
Regarding claim 11, Tsai further discloses/suggests wherein the wherein the shaping mold comprises at least one brake flank shaping area (32), and wherein the brake flank shaping area is provided with friction members (P0011, 0028-0029, and Figs. 4-5A; this teaching clearly suggests to a person of ordinary skill in the art that the mold has members/patterns in the mold with an inverse shape to allow molding of the members/patterns in the brake section 32). Tsai fails to explicitly disclose that the friction members are larger than the average roughness of a surface roughness of the shaping area at least by a factor of 100. However, Tsai implicitly suggests that the friction members are larger than the average roughness of a surface roughness of  the shaping area at least by a factor of 100 (the molded brake section 31 have members/patterns shown as being visible while the average surface roughness of other molded outer sections other than 32 are shown as being relatively smooth; this, teaching clearly suggests to a person having ordinary skill in the art that the forming pattern friction members in the brake flank shaping 
In the same field of endeavor, methods of making bicycle composite components (abstract), Davoine discloses to provide a mold with a brake flank shaping area suitable for shaping macroscopic structures 6 in the braking zone (2) of the molded rim (P0062-0065), wherein the macroscopic structures are suitable for providing friction (P0068) and have a size of 0.2-4 mm which is visible to the naked eye (P0058, 0074), whereas the rest of the rim can have a glossy finished appearance (P0072 and Fig. 4a-c; wherein a glossy finished appearance is expected to have an average surface roughness in the range of 0.025-015 micrometers). Thus, Davoine suggests to a person having ordinary skill in the art to provide  friction members that are larger than the average roughness of a surface roughness of  the shaping area at least by a factor of 100 for the benefit(s) of providing suitable friction in the braking zone of the molded rim while providing a glossy finished surface/appearance in the rest of the rim.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Tsai in view of Davoine by providing friction members in the brake flank shaping area that are larger than the average roughness of the other shaping area at least by a factor of 100 for the benefit(s) of providing suitable friction to the braking zone of the molded rim while providing a glossy finished surface/appearance to the rest of the molded rim as suggested by Davoine.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 1 above, and  further in view of Brady (US 20180117829) and/or Denk (US 20070205654).
Regarding claim 13, Tsai fails to disclose wherein the shaping area comprises mold elements for forming elevated and/or recessed ornaments on the outer section. 
In the same field of endeavor, methods of making bicycle composite components (abstract), Brady discloses the technique of providing mold elements (702) to the shaping area a mold (718) for 
In the same field of endeavor, methods of making bicycle composite components (abstract), Brady discloses the technique of providing mold elements (25) to the shaping area a mold (23) capable of forming elevated and/or recessed ornaments on the outer section of a rim (P0070-72 and Fig. 11). 
Since Tsai discloses the desire to reduce manufacturing cost (P0042), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Tsai in view of Brady and/or Denk by providing mold elements to the shaping area for forming elevated and/or recessed ornaments on the outer section of a rim and such that the surface roughness also extends over the mold elements for the benefit(s) of providing elevated and/or recessed ornaments in-situ with the molding and providing a constant surface roughness to the outer section of the molded component.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 1 above, alone or further in view of Liu (US 20110017385 – of record) and/or Wilke (US 20190316390).
Regarding claim 14, Tsai further discloses removing the component body from the shaping mold (P0027 and Fig. 3). Since Tsai discloses the removing step as the final step (P0027 and Fig. 3) and is silent about post-molding surface treatments, Tsai further implicitly suggests that the known post-molding surface treatment is replaced by providing the shaping area with the desired surface roughness.
Additionally, in the same field of endeavor, methods of making bicycle composite components (abstract and P0005), Liu discloses the technique of controlling the surface roughness of the shaping area of the mold to provide a good outer appearance after removing the molded component from the mold and replace surface treatments of the molded outer section for reducing surface unevenness/defects for the benefit(s) reducing defects in the molded composite and reducing the manufacturing cost (P0009, 0033-0035, and Figs. 3-5). 

Since Tsai discloses the desire to reduce manufacturing cost (P0042) and does not disclose/suggest any post-molding surface treatment in his method of Fig. 3, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Tsai in view of Liu and/or Wilke by controlling the surface roughness of the shaping area of the mold to provide a good outer appearance after removing the molded component from the mold to replace a post-molding surface treatment for reducing surface unevenness for the benefit(s) of achieving suitable surface roughness in the outer section directly out of the mold, achieving a high-quality appearance without needing a post-molding surface treatment, and/or reducing the manufacturing as suggested by Liu and Wilke. 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Ikemura (US 20130068363) discloses that abrasive blasting is a known surface treatment for molding surfaces to control the surface roughness of molding surfaces (P0002), the surface roughness of the molded product, and the optical appearance of the molded product (P0002 and 0005-0007). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743